Citation Nr: 0502254	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  00-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft times two.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
March 1987.  
This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In February 2001, the Board remanded the veteran's claim for 
actions consistent with the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5100 et seq. (West  2002).  
The Board further developed the veteran's claim for 
entitlement to service connection in August 2002.  In 
September 2003, the Board remanded the veteran's claim to 
identify additional treatment providers, to attempt to obtain 
additional service medical records, and for action consistent 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 1998 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft times two.  
The veteran's claim was denied as not well-grounded.  A claim 
denied as not well-grounded between July 14, 1999 and 
November 9, 2000, could be readjudicated under the provisions 
of the VCAA upon the request of the Claimant or on the 
Secretary's own motion as if the denial had not been made.  
See VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 (Effective and Applicability 
Provisions).  The veteran's claim for entitlement to service 
connection for coronary artery disease, status post coronary 
artery bypass graft times two, was readjudicated under the 
VCAA in an April 2002 rating decision issued by the RO.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.


Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The November 1998 rating decision indicates that service 
medical records from August 1956 to August 1983 were not then 
available for review.  The record contains a November 2002 
request to the National Personnel Records Center (NPRC) for 
complete medical/dental record (SMRS), but does not contain a 
response to this request.  In a March 2004 request to the 
NPRC, the RO requested that NPRC furnish the veteran's 
entrance and separation examination reports and check 
microfiche.  In a March 2004 response, the NPRC indicated 
that the veteran's service medical records were sent to the 
RO in August 1998.  

In its August 1998 response, the NPRC provided another 
service number for the veteran (a 7-digit number beginning 
with the number 9), in addition to the one that the RO had 
provided (which is also the veteran's Social Security 
number).  The record does not reflect, however, that a 
request for the veteran's service medical records has been 
made using the 7-digit number provided by the NPRC.

The Board notes that additional service medical records from 
treatment during active service may exist, as the veteran's 
claims folder only contains records from a limited amount of 
the veteran's period of active service.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal Department or agency, and will end its efforts only 
if VA concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2) 
(2004).

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  Based upon the occurrence of elevated cholesterol 
during active service -- as noted on the veteran's November 
1985 examination report and February 1987 separation 
examination report -- and the current treatment for coronary 
artery disease, the Board finds that it is necessary to 
obtain an opinion concerning whether the veteran's claimed 
disability from coronary artery disease results from disease 
or injury during his active military service. 

If another examination is needed to obtain the medical 
opinion requested, the appellant is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).    

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and to further 
attempt to obtain a copy of the veteran's 
service medical records, including any 
available service clinical records.  The 
veteran had active service in the Navy 
from August 1956 to March 1987.  A 
request should be made using the 7-digit 
service number provided by the NPRC in 
August 1998, as well as any other 
relevant numbers.   If no additional 
service medical or clinical records can 
be found, the RO should indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

2.  The RO should then secure a medical 
opinion to determine whether the 
veteran's claimed disability of coronary 
artery disease was incurred in or 
aggravated during his active military 
service.  After a full review of the 
veteran's claims folder, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability of coronary artery disease was 
incurred in or aggravated during service.  
The claims folder should be made 
available to the examiner for review.   

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
coronary artery disease, status post 
coronary artery bypass graft times two.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim since 
September 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


